EXECUTION VERSION


SERVICES AGREEMENT
This Services Agreement (the “Agreement”), has been made and entered into as of
March 2, 2017 (the “Effective Date”), by and between Clinton Group, Inc., a
Delaware corporation (“Clinton”), and GlassBridge Enterprises, Inc. f/k/a
Imation Corp, a Delaware corporation (“GlassBridge”) (each a “Party” and
collectively the “Parties”).
WHEREAS, GlassBridge desires to contract for the provision of certain Services
(as defined below) and GlassBridge has determined that the best available option
for the provision of such Services during the Initial Term (as defined below) is
to engage Clinton to provide a Clinton employee to deliver such Services; and
WHEREAS, the Parties desire to entire into this Agreement to provide for the
provision by Clinton to GlassBridge of a Clinton employee to deliver the
Services subject to the terms and conditions hereof and as more particularly
described herein.
NOW, THEREFORE, in consideration of the mutual promises contained herein, and
other good and valuable consideration, the receipt of sufficiency of which is
hereby acknowledged by the Parties, each Party, intending to be legally bound,
agrees as follows:
1.Services Arrangement
(a)    Subject to the terms and conditions of this Agreement, Clinton agrees to
provide the following services (collectively, the “Services”):
(i)    to make available an employee of Clinton to serve as Chief Operating
Officer of GlassBridge on a full time basis, and any subsidiary of GlassBridge
designated by GlassBridge from time to time, and provide such services and
perform such duties as are customary to such position (collectively, the
“Management Services”);
(ii)    to provide to GlassBridge’s subsidiary GlassBridge Asset Management,
LLC, a Delaware limited liability company (“GBAM”), the “Services” as defined in
that certain Services Agreement, dated as of the Effective Date, by and between
Arrive I LLC, a Delaware limited liability company (“Arrive”), and GBAM, in such
a manner so as to enable GBAM to deliver such “Services” to Arrive; and
(b)    Clinton will initially appoint Daniel Strauss (“Strauss”) as the
designated person to provide the Management Services to GlassBridge. In the
event that Clinton determines, in its sole and absolute discretion, that Clinton
no longer desires to designate Strauss or any Substitute (as defined below) as
the designated person, Clinton shall deliver notice of such determination to
GlassBridge. Upon receipt of such notice, GlassBridge, in its sole and absolute
discretion, may deliver notice of GlassBridge’s election to either: (i)
terminate the Management Services pursuant to Section 3(b) below and receive a
pro rata reimbursement of any prepaid Fees (as defined below) in respect any
period of time for which Management Services were prepaid but undelivered or
(ii) request that Clinton designate a mutually agreeable replacement Clinton
employee (a “Substitute”) to deliver Management Services.
(c)    Strauss and any Substitute shall remain employees of Clinton while
providing the Services to GlassBridge. Clinton will be solely responsible for
payment of compensation, benefits and any other costs attendant to employment of
its employees, including, without limitation, payment of all workers’
compensation, disability benefits, and unemployment insurance as well as for
payment of all withholding, unemployment, social security and other payroll
taxes.



--------------------------------------------------------------------------------

MANAGEMENT SERVICES AGREEMENT    Page 1 of 1    

--------------------------------------------------------------------------------




(d)    GlassBridge will pay directly or reimburse Strauss or any Substitute for
any expenses reasonably incurred in performing the Services.
(e)    In connection with providing the Services to GlassBridge, Clinton will
take such steps to ensure that Strauss and any Substitute will:
(i)comply with all policies and procedures set forth in GlassBridge’s Employee
Handbook and Compliance Manual including (without limitation) GlassBridge’s
policies in relation to personal account dealing and the prevention of market
abuse and insider dealing;
(ii)comply with all applicable laws, rules and codes of conduct in force from
time to time required by any regulatory body or law enforcement agency in
relation to the business of GlassBridge or which GlassBridge will reasonably
determine are necessary for the proper functioning of its business; provided
that if this Agreement or the Services contemplated herein give rise to any
legal, tax, regulatory or other similar obligations for either Party, each of
GlassBridge and Clinton shall upon reasonable request of the other Party
cooperate with the requesting Party to address and resolve any such issues in
good faith; and provided further, that (a) GlassBridge shall provide Strauss and
each Substitute with access to the independent directors of the Board of
Directors of GlassBridge in order to address conflicts of interests on behalf of
GlassBridge, and both Parties shall cooperate in good faith to address such
issues, and (b) in the event any actual, material conflict arises, Strauss or
the Substitute, as applicable, shall refer such conflict to the independent
directors of the Board of Directors of GlassBridge in a reasonably practicable
time period.
For the avoidance of doubt, Strauss and any Substitute will remain subject to
all policies and procedures set forth in Clinton’s Employee Handbook and
Compliance Manual including (without limitation) Clinton’s policies in relation
to personal account dealing and the prevention of market abuse and insider
dealing.
(f)    The Parties acknowledge that Clinton has other clients and the Parties
will, therefore, cooperate reasonably in the scheduling of professional
activities to accommodate the needs of Clinton and such other clients.
(g)    For the avoidance of doubt, Clinton shall be free to engage in advising
other institutions, entities and individuals. Clinton shall have no obligation
to present any particular business opportunity to GlassBridge.
2.    Fees. In exchange for the provision of services and performance of
Services, GlassBridge will pay Clinton at the rate of $125,000 for the Initial
Term and $125,000 for each Renewal Term, if any (the “Fees”). The Fees shall be
payable in advance at the start of the Initial Term and each Renewal Term, if
any. In the event this Agreement is terminated prior to the conclusion of the
Initial Term or any Renewal Term (if any), then Clinton shall return the portion
of the prepaid Fees attributable to the portion of such Initial Term or Renewal
Term, as applicable, during which Services are not delivered as a result of such
termination.
3.    Term and Termination
(a)    Term. The initial term of this agreement shall commence on the Effective
Date and conclude on May 31, 2017 (the “Initial Term”). Thereafter, unless
either Party provides notice of nonrenewal to the other Party prior to the
conclusion of the then current Initial Term or Renewal Term (as defined below),
this Agreement shall automatically renew for successive renewal terms of three
(3) calendar months (each, a “Renewal Term” and any Renewal Term(s) together
with the Initial Term, collectively, the “Term”).



--------------------------------------------------------------------------------

MANAGEMENT SERVICES AGREEMENT    Page 2 of 2    

--------------------------------------------------------------------------------




(b)    Termination. The Parties agree that either Party, may, in its sole
discretion, terminate all or any part of this Agreement at any time, for any
reason, by transmitting five (5) days’ prior notice to the other Party.
4.    Confidential Information. The Parties agree to protect and keep
confidential each other’s “Confidential Information.” “Confidential Information”
shall include, but is not limited to, non-public confidential, proprietary or
trade secret information of either Party, and any funds affiliated with the
Parties, including (a) non-public information concerning the operations,
systems, services, personnel, financial affairs and investment and trading
philosophies, strategies, techniques, and performance of the Parties and their
affiliates, (b) computer software, forms, contracts, agreements, literature or
other documents designed, developed or written by, for, with, or on behalf of
the Parties or any of their clients, or (c) the identity of any clients of, or
investors in, the Parties or their affiliates and other information about such
clients and investors.
5.    Intellectual Property Rights.
(a)    All materials, including, but not limited to, any tools, routines,
libraries, computer software (in object code and source code form), script,
programming code, data, information or HTML script developed by Clinton prior to
the Effective Date or developed independently of this Agreement during the Term,
and any trade secrets, know-how, methodologies and processes related to the
Services, shall remain the sole and exclusive property of Clinton including,
without limitation, all copyrights, trademarks, patents, trade secrets, and any
other proprietary rights therein (collectively the “Clinton Materials”). The
Clinton Materials shall also include such improvements to the Clinton Materials
as Clinton may develop during the Term. The Parties acknowledge and agree that
Clinton is in the business of providing professional services, and that Clinton
shall have the right to provide to third parties services which are similar to
the services provided hereunder, and to use or otherwise exploit any Clinton
Materials in providing such services. Nothing herein shall be construed to
prevent or in any way limit the Clinton in the future from using general
knowledge, skill and expertise acquired in performing its obligations hereunder
for the benefit of itself or any other employer or client.
(b)    All right, title and interest, including all intellectual property rights
pertaining thereto, in and to all inventions, processes and technologies
conceived or reduced to practice by Strauss or any Substitute directly in
performance of the Services (and solely related thereto) shall be owned by
GlassBridge. Clinton hereby assigns all right, title and interest therein to
GlassBridge. GlassBridge will have the sole right to determine the treatment of
any such inventions, processes and technologies, including the right to keep the
same as trade secrets, to prepare and execute patent applications thereon, to
use and disclose the same without prior patent application, to file
registrations for copyright or trademark thereon in its own name, or follow any
other procedure that GlassBridge deems appropriate. Clinton will execute any
documents of assignment of inventions, processes and technologies or
registration of copyrights reasonably requested by GlassBridge respecting any
and all such inventions, processes and technologies.
6.    Indemnification and Insurance.
(a)    GlassBridge will, to the maximum extent permitted under applicable law,
indemnify and hold harmless Clinton, any Person controlling, controlled by or
under common control with Clinton or any of its affiliates, Strauss, each
Substitute, and each of their respective members, partners, principals,
managers, officers, employees, agents, consultants and the legal representatives
of any of them (each, a “Clinton Indemnified Party”), from and against any loss
or expense suffered or sustained by a Clinton Indemnified Party arising out of
the Services provided hereunder, including, without limitation, any judgment,
settlement, attorneys’ fees and other costs or expenses incurred in connection
with the defense of any actual or threatened



--------------------------------------------------------------------------------

MANAGEMENT SERVICES AGREEMENT    Page 3 of 3    

--------------------------------------------------------------------------------




Proceeding (collectively, “Losses”), provided that such Losses did not result
from the fraud, gross negligence or willful misconduct of a Clinton Indemnified
Party. Clinton Indemnified Parties will be indemnified with respect to gross
negligence, dishonesty or bad faith of any broker or agent of such Clinton
Indemnified Party, provided that such broker or agent was selected, engaged or
retained by such Clinton Indemnified Party in good faith. GlassBridge will
advance to each Clinton Indemnified Party attorneys’ fees and other costs and
expenses as incurred in connection with the defense of any Proceeding for which
such Clinton Indemnified Party is entitled to be indemnified by GlassBridge
pursuant to this Agreement; provided, that it receive a written acknowledgement
in form and substance reasonably acceptable to GlassBridge that such Clinton
Indemnified Party shall promptly repay to GlassBridge the amount of any such
advance paid to it if it shall be determined by a court order that such Clinton
Indemnified Party was not entitled to be indemnified by GlassBridge in
connection with such action or proceeding. The Clinton Indemnified Parties may
consult with counsel and accountants in respect of the services provided to
GlassBridge hereunder, and be fully protected and justified in any action or
inaction which is taken in accordance with the advice or opinion of such counsel
or accountants, provided that they will have been selected in good faith.
(b)    Clinton will, to the maximum extent permitted under applicable law,
indemnify and hold harmless GlassBridge, any Person controlling, controlled by
or under common control with GlassBridge or any of its affiliates, and each of
their respective members, partners, principals, managers, officers, employees,
agents, consultants and the legal representatives of any of them (each, a
“GlassBridge Indemnified Party”), from and against any loss or expense suffered
or sustained by a GlassBridge Indemnified Party arising out of the provision of
the Services hereunder to the extent that such provision constitutes fraud,
gross negligence or willful misconduct of a Clinton Indemnified Party. Clinton
will advance to any GlassBridge Indemnified Party attorneys’ fees and other
costs and expenses incurred in connection with the defense of any Proceeding for
which such GlassBridge Indemnified Party is entitled to be indemnified by
Clinton pursuant to this Agreement; provided, that it receive a written
acknowledgement in form and substance reasonably acceptable to Clinton that such
GlassBridge Indemnified Party shall promptly repay to Clinton the amount of any
such advance paid to it if it shall be determined by a court order that such
GlassBridge Indemnified Party was not entitled to be indemnified by Clinton in
connection with such action or proceeding..
(c)    Strauss and each Substitute will be covered by a director’s and officer’s
liability insurance policy (“D&O Policy”), paid for by GlassBridge, covering
Clinton during such service and for a period of at least six years thereafter,
having terms and coverage amounts reasonably acceptable to Clinton. GlassBridge
will provide Clinton with annual certifications and reasonable documentation
confirming the continuation of the D&O policy.
(d)    This Section 6 will survive the termination of this Agreement.
“Proceeding” shall mean an action, claim, suit, inquiry, investigation or
proceeding (including, without limitation, an investigation or partial
proceeding, such as a deposition), whether commenced or, to the applicable
Party’s knowledge, threatened in writing. For purposes of this Agreement, (i)
Clinton shall not be deemed an affiliate of GlassBridge and (ii) GlassBridge and
Imation Corp. shall not be deemed affiliates of Clinton.
7.    Litigation.
(a)    The Parties hereto agree to promptly notify each other upon receipt of a
complaint, demand, allegation or investigation (collectively, “Complaint”)
regarding the alleged violation of any law, regulation, rule or policy
concerning or relating to any personnel seconded hereunder. The Parties shall
cooperate in good faith in investigating said Complaint and, when necessary,
taking remedial action. In all cases, the Parties retain their rights to
discipline their own employees or partners in their sole discretion, and each
party hereto preserves all rights to take any action it deems appropriate.



--------------------------------------------------------------------------------

MANAGEMENT SERVICES AGREEMENT    Page 4 of 4    

--------------------------------------------------------------------------------




(b)    The Party to whom any Complaint is directed generally shall control any
litigation or settlement thereof, except that such Party shall keep informed the
other interested Party of the litigation and settlement discussions. If both
Parties are named in any Complaint, the Parties shall cooperate, when
appropriate, in the conduct of the litigation and in settlement discussions.
8.    Miscellaneous.
(a)    This Agreement does not create a contract or guarantee of employment for
Strauss or any Substitute. If Strauss or any Substitute does not have a contract
of employment for a fixed term, he or she shall continue to be an employee at
will and, as such, may resign or be terminated without regard to this Agreement
or the provisions hereof. The Parties shall refrain from making any statement to
contradict the terms of any employment contract or the at will nature of
employment.
(b)    This Agreement is intended for the benefit of the Parties hereto and
their respective successors and permitted assigns and is not for the benefit of,
nor may any provision hereof be enforced by, any other person or entity, except
that each Clinton Indemnified Party and GlassBridge Indemnified Party is an
intended third party beneficiary of the indemnification provisions hereof and
may enforce such provisions directly against the Parties with obligations
thereunder.
9.    Amendments and Waivers. No provisions of this Agreement may be amended,
modified, waived or discharged except as agreed to in writing by the Parties
hereto. The failure of a Party to insist upon strict adherence to any term or
provision of this Agreement on any occasion will not be considered a waiver
thereof or deprive that Party of the right thereafter to insist upon strict
adherence to that term or provision or any other term of this Agreement.
10.    Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and/or to be performed in that State, without regard to any choice of law
provisions thereof.
11.    Limitation of Liability. No Party shall have any liability to the other
Party for consequential, exemplary, special, incidental, or punitive damages
even if such Party has been advised of the possibility of such damages. The
limitations of liability set forth in this Section 11 shall not apply to
liability arising from a Party’s gross negligence or willful misconduct.
12.    Arbitration. The Parties agree that any dispute, controversy or claim
between the parties arising out of, relating to or concerning this Agreement,
other than claims that cannot be subject to mandatory arbitration as a matter of
law, will be finally settled by arbitration in New York, New York before and in
accordance with the Commercial Arbitration Rules and Mediation Procedures of the
American Arbitration Association before a single arbitrator, provided that the
Parties may seek equitable relief in aid of the arbitration from a court of
competent jurisdiction; provided further, that in the event there are claims
that cannot be subject to mandatory arbitration as a matter of law, the Parties
agree to submit such claims to the exclusive jurisdiction of the state courts of
New York County, New York and AGREE TO WAIVE THEIR RIGHT TO A JURY TRIAL. The
arbitration proceedings will be confidential. The arbitrator’s award will be
final and binding upon all Parties and judgment upon the award may be entered in
any court of competent jurisdiction in any state of the United States. Each
party will bear its own costs and expenses incurred in connection with any such
arbitration proceeding. For purposes of any actions or proceedings ancillary to
the arbitration referenced above (including, but not limited to, proceedings to
enforce an arbitration award), the Parties agree to submit to the exclusive
jurisdiction of the state courts of New York County, New York and AGREE TO WAIVE
THEIR RIGHT TO A JURY TRIAL.



--------------------------------------------------------------------------------

MANAGEMENT SERVICES AGREEMENT    Page 5 of 5    

--------------------------------------------------------------------------------




13.    Headings. The headings in this Agreement are for convenience of reference
only and will not limit or otherwise affect the meaning of terms contained
herein.
14.    Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original but all of which will constitute one and the
same instrument.
15.    Successors and Assigns. Each of the Parties agrees and acknowledges that
this Agreement, and all of its terms, will be binding upon their
representatives, heirs, executors, administrators, successors and assigns.
16.    Facsimile and Electronic Signatures. Facsimile transmission of signatures
on this Agreement will be deemed to be original signatures and will be
acceptable to the Parties for all purposes. In addition, transmission by
electronic mail of a PDF document created from the originally signed document
will be acceptable to the Parties for all purposes.
[Signature Page Follows]







--------------------------------------------------------------------------------

MANAGEMENT SERVICES AGREEMENT    Page 6 of 6    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound, have
executed this Agreement as of the date first written above.
                            
CLINTON GROUP, INC.




By:    /s/ George Hall
Name:    George Hall
Title:    CEO






GLASSBRIDGE ENTERPRISES, INC.




By:    /s/ Danny Zheng
Name:    Danny Zheng
Title:
Interim Chief Executive Officer,
Chief Financial Officer and Treasurer





SIGNATURE PAGE TO SERVICES AGREEMENT